Citation Nr: 0614220	
Decision Date: 05/16/06    Archive Date: 05/25/06

DOCKET NO.  02-00 937A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a psychiatric disability, to include 
schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1984 to September 
1985 and from September 1985 to September 1988 in the United 
States Army Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of the New 
York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim for 
service connection for a psychiatric disability, to include 
schizophrenia.

The veteran participated in a Travel Board hearing with the 
undersigned in November 2005.  A transcript of that 
proceeding has been associated with the claims folder.

The issue of service connection for a psychiatric disability, 
to include schizophrenia, is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A rating decision dated in September 1997 denied the 
veteran's claim of entitlement to service connection for a 
nervous condition (currently referred to as a psychiatric 
disability) for lack of new and material evidence.

2.  Evidence submitted subsequent to the September 1997 
decision bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection.


CONCLUSION OF LAW

The September 1997 rating decision is final.  Evidence 
received since the September 1997 decision is new and 
material and the veteran's claim of entitlement to service 
connection for a psychiatric disability is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West Supp. 2005); 38 C.F.R. 
§§ 3.156 (as in effect prior to August 29, 2001); 38 C.F.R. 
§§ 3.104(a), 20.1103 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Where service connection for a disability has been denied in 
a final rating decision, a subsequent claim for service 
connection for that disability may be considered on the 
merits only if new and material evidence has been received 
since the time of the prior adjudication.  The Board must 
consider the question of whether new and material evidence 
has been received because it goes to the Board's jurisdiction 
to reach the underlying claim and adjudicate the claim de 
novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If 
the Board finds that no such evidence has been offered, that 
is where the analysis must end, and what the RO may have 
determined in that regard is irrelevant.  See Barnett, supra.  
Further analysis, beyond consideration of whether the 
evidence received is new and material, is neither required 
nor permitted.  Id. at 1384.  See also Butler v. Brown, 
9 Vet. App. 167, 171 (1996). 

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality established by the United States Court of 
Appeals for Veterans Claims (Court) in Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991) (the so-called "change in 
outcome" test).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The Federal Circuit in Hodge mandated that 
materiality be determined solely in accordance with the 
definition provided in 38 C.F.R. § 3.156(a).  (It is noted 
that 38 C.F.R. § 3.156(a) was amended in August 2001.  
However, that amendment is applicable only to claims filed on 
or after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).  It does not apply to the veteran's claim as he filed 
his claim to reopen prior to that date.)

Under 38 C.F.R. § 3.156(a) (2001), evidence is considered 
"new" if it was not of record at the time of the last final 
disallowance of the claim and if it is not merely cumulative 
or redundant of other evidence that was then of record.  See 
also Struck v. Brown, 9 Vet. App. 145, 151 (1996); Blackburn 
v. Brown, 8 Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. 
App. 95, 98 (1993).  "Material" evidence is evidence which 
bears directly and substantially upon the specific matter 
under consideration, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a) (2001).  In determining 
whether evidence is new and material, the "credibility of 
the evidence is to be presumed."  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992). 

By decision dated September 1997, the RO denied the veteran's 
request to reopen his claim for service connection for a 
nervous condition.  Under applicable law and VA regulations, 
that decision is final, and the veteran's claim may not be 
reopened and reviewed unless new and material evidence is 
submitted by or on behalf of the veteran.  See 38 U.S.C.A. 
§ § 5108, 7105; 38 C.F.R. §§ 3.104 (a), 3.156 (2001).  

It is determined that since the September 1997 decision, the 
veteran has submitted new and material evidence in order to 
reopen his claim.  New evidence consisted of lay statements, 
private medical records and hearing testimony.  The September 
1997 rating decision denied the veteran's request to reopen 
his claim for a nervous condition because the veteran had 
submitted duplicative evidence.  There was no evidence that 
substantiated the veteran's claim that his pre-existing 
psychiatric disability was aggravated during his time in 
service.

Since then, the veteran has submitted evidence that is not 
cumulative and redundant.  Specifically, an August 2001 
statement by Dr. J.V. that the veteran's "fragile psyche was 
stressed due to the rigors" of military service and a 
February 2002 statement by Dr. D.P. that it is possible his 
military duties may have exacerbated his pre-existing mental 
illness.  Since the evidence relates to a crucial question in 
the veteran's case, i.e., whether his pre-existing 
psychiatric disability was aggravated during service, the 
newly received evidence is of such significance that it must 
be considered in order to fairly decide the merits of the 
claim, and it is determined to be material to the veteran's 
claim.  Accordingly, the claim is reopened, and must be 
considered in light of all the evidence, both old and new.  


ORDER

The claim for entitlement to service connection for a 
psychiatric disability, to include schizophrenia, is 
reopened.  To this extent, and to this extent only, the 
appeal is granted.


REMAND

In November 2005, the veteran participated in a Travel Board 
hearing.  During the proceeding, the veteran recounted his 
treatment for his psychiatric disabilities, including 
schizophrenia, prior to his entry into service and since the 
time of his discharge.  After a thorough review of the 
veteran's claims folder, the Board finds that records 
mentioned by the veteran during his hearing were not 
associated with the claims folder and must be obtained before 
any further adjudication.  The veteran testified that he was 
hospitalized at Payne Whitney Hospital in 1979, Metropolitan 
City Hospital in 1985 and 1992, St. Luke's Hospital in 1991 
and St. Barnabas Hospital in 2004 for his psychiatric 
disability.  Additionally, the veteran stated that he was 
being treated at the Soundview Throgs Neck Center by Dr. S.K. 
and the Realization Center.  The AMC must obtain these 
treatment records.

During the November 2005 hearing, the veteran also indicated 
that he was receiving supplemental security income (SSI) from 
the Social Security Administration (SSA) for his psychiatric 
disabilities.  Pursuant to Littke v. Derwinski, 1 Vet.App. 90 
(1990), the Appeals Management Center (AMC) should obtain all 
records associated with such determination.

In Charles v. Principi, 16 Vet. App. 370, 374-75 (2002), the 
United States Court of Appeals for Veterans Claims held that 
where there is evidence of record satisfying the first two 
requirements for service connection (current disability and 
in-service disease or injury), but no competent medical 
evidence addressing the third requirement (a nexus between 
the current disability and active service), VA must obtain a 
medical nexus opinion.  As such, the veteran must be afforded 
a VA examination to determine the nature and etiology of his 
psychiatric disability.

Under the circumstances described above, additional 
development of the veteran's claim must be accomplished.  
Accordingly, this case is REMANDED for the following:

1.  The veteran should be provided with 
appropriate notice of the VA's duties 
to notify and to assist, in compliance 
with current caselaw.

2.  The AMC must ask the veteran to 
complete releases authorizing VA to 
request the following private medical 
records:

A.  Medical records dated in 1979 
from Payne Whitney Hospital.

B.  Medical records dated in 1985 
and 1992 from Metropolitan City 
Hospital.

C.  Medical records dated in 1991 
from St. Luke's Hospital.

D.  Medical records dated in 2003-
2004 from St. Barnabas Hospital.

E.  Medical records from the 
Soundview Throgs Neck Center.

F.  Medical records dated from 2000 
to the present from the Realization 
Center.

If the AMC is unable to obtain any of 
these records, this must be documented 
in the veteran's claims folder.

3.  The AMC must contact the SSA and 
obtain any records submitted in 
connection with the veteran's claim for 
SSI for psychiatric disabilities.

4.  After obtaining the above private 
medical evidence and SSA records, to the 
extent available, the veteran should 
then be scheduled for a VA examination 
to determine the nature and likely 
etiology of his psychiatric disability.  
The claims folder, to include all 
evidence added to the record and a copy 
of this REMAND should be made available 
to the examiner in conjunction with the 
examination.  The examiner should 
determine the nature and likely etiology 
of any psychiatric disorders.  All 
opinions expressed should be supported 
by reference to pertinent evidence and 
should include responses to the 
following questions:

A.  State the diagnoses of all the 
veteran's psychiatric disorders as 
precisely as possible.

B.  For each psychiatric disorder, 
state a medical opinion as to the 
time of initial onset of the 
disorder.

C.  If the time of onset of any of 
the veteran's psychiatric disorders 
was prior to his active service 
(June 1984 through September 1985), 
respond to each of the following 
questions: 

(1) Was there an increase in 
the severity of disability 
during active service (that is, 
between June 1984 and September 
1985); and 

(2) If there was an increase in 
the severity of disability, was 
the increase beyond the natural 
progress of the disorder?

5.  After completing the above action, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claims should be 
readjudicated.  If the claims remain 
denied, a supplemental statement of the 
case should be provided to the veteran.  
After the veteran has had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655 (2005).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


